Citation Nr: 1029272	
Decision Date: 08/04/10    Archive Date: 08/16/10

DOCKET NO.  07-06 542A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to a disability evaluation in excess of 30 percent 
for bronchiectasis with drug dependence.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

B. R. Mullins, Associate Counsel 






INTRODUCTION

The Veteran had active service from June 1963 to January 1964.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of Veterans 
Affairs Regional Office (RO) in St. Petersburg, Florida, prepared 
in May 2007 and issued to the Veteran in June 2007.  This claim 
was previously remanded by the Board in February 2009 for 
additional evidentiary development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran contends that he is entitled to a disability rating 
in excess of 30 percent for bronchiectasis.  However, as outlined 
below, additional evidentiary development is necessary before 
appellate review may proceed.  

For historical purposes, the Veteran was originally granted 
service connection for bronchiectasis in a July 1964 rating 
decision.  A disability evaluation of 10 percent was assigned, 
effective as of January 16, 1964.  The Veteran's disability 
rating was subsequently increased to 30 percent in a February 
1975 rating decision, effective as of November 7, 1974.  VA 
received a claim for an increased disability evaluation from the 
Veteran in August 2006.  This claim was later denied by the RO in 
following a May 2007 rating decision, which the Veteran appealed 
to the Board in April 2008.  

Under 38 C.F.R. § 4.97, Diagnostic Code 6601, the next-higher 
disability rating of 60 percent is warranted when there is 
evidence of incapacitating episodes of infection of four to six 
weeks total duration per year, or, near constant findings of 
cough with purulent sputum associated with anorexia, weight loss, 
and frank hemoptysis and requiring antibiotic usage almost 
continuously.  38 C.F.R. § 4.97.  According to the Veteran's most 
recent VA examination of record, which took place in March 2007, 
the Veteran was not using antibiotics, he had no incapacitating 
episodes, and he did not suffer from weight loss of hemoptysis.  
However, in a letter from the Veteran received by VA in May 2010, 
the Veteran reported being on continuous antibiotics throughout 
the year, suffering from episodes of infection approximately 26 
weeks per year, and being "down and incapacitated" most of the 
time.  Therefore, the Veteran's statement suggests a possible 
worsening of his overall disability.  

The duty to conduct a contemporaneous examination is triggered 
when the evidence indicates that there has been a material change 
in disability or that the currently assigned disability rating 
may be incorrect.  See Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994); see also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) 
(holding that a Veteran is entitled to a new examination after a 
2 year period between the last VA examination and the Veteran's 
contention that the pertinent disability had increased in 
severity).  Therefore, the Veteran's testimony suggests a 
possible change in his disability, and as such, he should be 
scheduled for a more recent VA examination.  

The Board recognizes that an addendum to the March 2007 VA 
examination was provided in December 2009.  However, this 
addendum only addressed the factors necessary for rating the 
Veteran under Diagnostic Code 6600 and it did not include any of 
the rating criteria outlined in Diagnostic Code 6601, such as 
incapacitating episodes or antibiotic usage. 

In addition, the most recent VA Medical Center (VAMC) treatment 
record in the claims file is dated February 2008.  VA treatment 
records prepared since February 2008 should be obtained and 
incorporated into the Veteran's claims file.  

Accordingly, the case is REMANDED for the following action:

1.  The AMC should obtain copies of the Veteran's 
VA Medical Center (VAMC) treatment records since 
February 2008.  The Veteran should also be 
contacted and provided the opportunity to submit 
any other relevant evidence he has in support of 
his claim.  Once these records are obtained, they 
should be incorporated into the Veteran's claims 
file.  

2.  The Veteran should be afforded the 
opportunity to identify any non-VA treatment of 
bronchiectasis.  The Veteran should be advised 
that alternative records, such as pharmacy 
records of medications dispensed, may assist him 
to substantiate his claim.  

3.  Once the above steps have been completed, the 
AMC should schedule the Veteran for a VA 
examination before an appropriate specialist(s) 
to determine the current level of severity of his 
service-connected lung disability.  The Veteran's 
claims file and a copy of this remand should be 
provided to the examiner, and the examination 
report should indicate review of said materials.  
The examiner is asked to examine the Veteran and 
indicate all symptomatology associated with the 
Veteran's service-connected lung disability.  

Specifically, the examiner is asked to indicate 
whether the Veteran has suffered from any 
incapacitating episodes.  A note to Diagnostic 
Code 6601 defines an incapacitating episode as 
one that requires bed rest and treatment by a 
physician.  38 C.F.R. §4.97.  If so, the examiner 
should indicate how many weeks per year these 
occur.  

The examiner should also describe the frequency 
of the Veteran's antibiotic usage and cough, and 
indicate whether the Veteran suffers from 
anorexia, weight loss, or frank hemoptysis.  

Finally, pulmonary function testing (PFT) must be 
performed.  The examiner should note the percent 
predicted value for FEV-1, FEV-1/FVC, and DLCO 
(SB).  A copy of the PFT report should be 
included in the examination report.  A complete 
rationale must be provided for all opinions 
offered.  

4.  After completion of the above, the claim 
should be reviewed in light of any new evidence.  
If the claim is not granted, the Veteran and his 
representative should be furnished an appropriate 
supplemental statement of the case (SSOC) and be 
afforded an opportunity to respond.  Thereafter, 
the case should be returned to the Board for 
appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
Tresa M. Schlecht, 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


